19-01294-scc      Doc 55     Filed 11/11/19 Entered 11/11/19 22:28:54      Main Document
                                          Pg 1 of 4



 Juan P. Morillo (pro hac vice)                 Scott C. Shelley
 QUINN EMANUEL URQUHART &                       QUINN EMANUEL URQUHART &
 SULLIVAN, LLP                                  SULLIVAN, LLP
 1300 I Street, NW, Suite 900                   51 Madison Avenue, 22nd Floor
 Washington, D.C. 20005                         New York, New York 10010
 Telephone: (202) 538-8000                      Telephone: (212) 849-7000
 Facsimile: (202) 538-8100                      Facsimile: (212) 849-7100
 Email: juanmorillo@quinnemanuel.com            Email: scottshelley@quinnemanuel.com

 Eric Winston (pro hac vice)
 QUINN EMANUEL URQUHART &
 SULLIVAN, LLP
 865 South Figueroa Street, 10th Floor
 Los Angeles, California 90017
 Telephone: (213) 443-3000
 Facsimile: (213) 443-3100
 Email: ericwinston@quinnemanuel.com

Counsel for the Plaintiffs

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                       BK Case No. 18-11094 (SCC)
                                              (Jointly Administered) (Chapter 15)
 PERFORADORA ORO NEGRO,
 S. DE R.L. DE C.V., et al.

 Debtors in a Foreign Proceeding.

 GONZALO GIL-WHITE, PERSONALLY                Adversary Case No. 19-01294 (SCC)
 AND IN HIS CAPACITY AS FOREIGN
 REPRESENTATIVE OF PERFORADORA
 ORO NEGRO, S. DE R.L. DE C.V. AND
 INTEGRADORA DE SERVICIOS
 PETROLEROS ORO NEGRO, S.A.P.I. DE
 C.V.
                  Plaintiff,
      -against-

 ALP ERCIL; ALTERNA CAPITAL
 PARTNERS, LLC; AMA CAPITAL
 PARTNERS, LLC; ANDRES
 CONSTANTIN ANTONIUS-GONZÁLEZ;
19-01294-scc          Doc 55      Filed 11/11/19 Entered 11/11/19 22:28:54        Main Document
                                               Pg 2 of 4



    ASIA RESEARCH AND CAPITAL
    MANAGEMENT LTD.; CQS (UK) LLP;
    FINTECH ADVISORY, INC.; DEUTSCHE
    BANK MÉXICO, S.A.; INSTITUCIÓN DE
    BANCA MÚLTIPLE; GARCÍA
    GONZÁLEZ Y BARRADAS ABOGADOS,
    S.C.; GHL INVESTMENTS (EUROPE)
    LTD.; JOHN FREDRIKSEN; KRISTAN
    BODDEN; MARITIME FINANCE
    COMPANY LTD.; NOEL BLAIR HUNTER
    COCHRANE, JR; ORO NEGRO PRIMUS
    PTE., LTD.; ORO NEGRO LAURUS PTE.,
    LTD.; ORO NEGRO FORTIUS PTE., LTD.;
    ORO NEGRO DECUS PTE., LTD.; ORO
    NEGRO IMPETUS PTE., LTD.; PAUL
    MATISON LEAND, JR.; ROGER ALAN
    BARTLETT; ROGER ARNOLD
    HANCOCK; SEADRILL LIMITED; SHIP
    FINANCE INTERNATIONAL LTD.; and
    DOES 1-100
                      Defendants.



                    UNOPPOSED MOTION FOR EXTENSION OF TIME TO
                          RESPOND TO MOTION TO DISMISS

         Plaintiffs by and through undersigned counsel,1 hereby move for entry of an order

extending the deadline for the Plaintiffs to file their response to Defendant John Fredriksen’s (“Mr.

Frediksen[’s]”) Motion to Dismiss [ECF 44-45] (the “Motion to Dismiss”). In support of their

request, the Plaintiffs state as follows:

         1.       Mr. Fredriksen and the Plaintiffs entered into a Stipulated Service and Response

Schedule Order, which this Court entered on September 27, 2019 (the “Scheduling Order”) [ECF

41].

         2.       Under the Scheduling Order, Plaintiffs’ response (the “Response”) to Mr.


1
     This filing is made with the express consent of José Gerardo Badín-Cherit.

                                                         2
19-01294-scc         Doc 55       Filed 11/11/19 Entered 11/11/19 22:28:54         Main Document
                                               Pg 3 of 4



Fredriksen’s Motion to Dismiss is due today, November 11, 2019.

        3.       On Thursday, November 7, 2019, José Gerardo Badín-Cherit (“Mr. Badin”)

became the new liquidator (síndico) in the Foreign Main Proceeding.

        4.       Today, November 11, 2019, undersigned counsel to the current Foreign

Representative spoke with Mr. Badín for the first time.

        5.       The Plaintiffs respectfully request, at Mr. Badín’s direction, a 24-hour extension of

their response date under the Scheduling Order.

        6.       Counsel to the Plaintiffs immediately contacted counsel to Mr. Fredriksen to seek

agreement regarding this request. Counsel for Mr. Fredriksen consented to a 24-hour extension

with the expectation that the parties would discuss a longer extension tomorrow, November 12,

2019.

        7.       The Plaintiffs do not submit this request for any improper purpose or to burden the

Court. Undersigned counsel hereby certifies that there has been no previous extension of time

regarding the Response.

        8.       To accommodate the requested extension, the deadline for Mr. Fredriksen’s reply

would also be extended by 24 hours. No other deadlines will be affected by the requested

extension, and no party will be prejudiced by granting the relief sought herein.

WHEREFORE, the Plaintiffs request that this Court grant an extension of the deadline to file their

Response until November 12, 2019.2 The Plaintiffs reserve the right to seek a further extension

from the Court.




2
    Exhibit 1 to this Motion is the proposed order granting the extension.

                                                         3
19-01294-scc   Doc 55   Filed 11/11/19 Entered 11/11/19 22:28:54     Main Document
                                     Pg 4 of 4



Dated: November 11, 2019                QUINN EMANUEL URQUHART &
       New York, New York               SULLIVAN, LLP

                                          /s/ Juan P. Morillo             .
                                        Juan P. Morillo (pro hac vice)
                                        1300 I Street, NW, Suite 900
                                        Washington, D.C. 20005
                                        Telephone: (202) 538-8000
                                        Facsimile: (202) 538-8100
                                        Email: juanmorillo@quinnemanuel.com

                                        Scott C. Shelley
                                        51 Madison Avenue, 22nd Floor
                                        New York, NY 10010
                                        Telephone: 212-849-7000
                                        Facsimile: 212-849-7100
                                        Email: scottshelley@quinnemanuel.com

                                        Eric Winston (pro hac vice)
                                        865 South Figueroa Street, 10th Floor
                                        Los Angeles, California 90017
                                        Telephone: (213) 443-3000
                                        Facsimile: (213) 443-3100
                                        Email: ericwinston@quinnemanuel.com

                                        Counsel for the Plaintiffs




                                        4
